Citation Nr: 0026973	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to 
February 1981, with additional service in the Army Reserves 
from 1981 to 1988.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
his claim of entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code.

The veteran's claims for service connection for hearing loss 
and a psychiatric condition, as well as increased evaluations 
for pseudofolliculitis barbae and a left knee strain with 
chondromalacia, are the subject of a separate Board decision.  


FINDING OF FACT

Service connection is in effect for a left knee strain with 
chondromalacia, rated as 10 percent disabling, and 
pseudofolliculitis barbae, rated as noncompensably (zero 
percent) disabling, for a combined 10 percent disability 
evaluation.  These service-connected disabilities do not 
result in a serious employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A.   §§ 3101, 3102, 
5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1998, the veteran filed a claim for Chapter 31 
benefits on the basis that he has a serious employment 
handicap.  He maintains that his service-connected left knee 
strain with chondromalacia precludes him from working at jobs 
which require prolonged standing.  He also claims that his 
service-connected pseudofolliculitis barbae has prevented him 
from securing several jobs which require employees to be 
clean shaven.

The goal of the vocational rehabilitation program is to 
provide veterans with service-connected disabilities services 
and assistance necessary for achieving independence in daily 
living, to the maximum extent feasible, and suitable 
employment.  38 C.F.R. §§ 21.1, 21.70.  The veteran is 
entitled to a program of rehabilitation services under 
Chapter 31 if: (1) he has a service-connected disability 
rated as 10 percent disabling and which was incurred or 
aggravated in service on or after September 16, 1940; and (2) 
he is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2).  The term, "serious employment 
handicap" means a significant impairment, resulting in 
substantial part from a service-connected disability rated at 
10 percent or more, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101(7).

The veteran has been awarded service connection for a left 
knee strain with chondromalacia, rated as 10 percent 
disabling, and pseudofolliculitis barbae, rated as 
noncompensably disabling, for a combined disability 
evaluation of 10 percent.  Therefore, he satisfies the first 
requirement of 38 U.S.C.A. § 3102(2).  The question thus 
remains whether he is in need of rehabilitation based on a 
serious employment handicap.  

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(b).  Components of an 
employment handicap include impairment caused by the 
veteran's service- and nonservice-connected disabilities, 
deficiencies in education and training, and negative 
attitudes toward the disabled.  38 C.F.R. § 21.51(c)(1).  The 
veteran's service-connected disability need not be the sole 
or primary cause of the employment handicap, but it must 
materially contribute to the impairment described above.  38 
C.F.R. § 21.51(c)(2).  The term "nonservice-connected 
disability" means all physical and mental disabilities which 
have not been found to be service-connected by VA. 3 8 C.F.R. 
§ 21.51(c)(3).  See Davenport v. Brown, 7 Vet. App. 476 
(1995) (because the statutory authority for 38 C.F.R. § 
21.51(c) was 38 U.S.C. § 3102, which did not require a causal 
nexus between a service-connected disability and an 
employment handicap, 38 C.F.R. § 21.51(c)(2) was in excess of 
statutory authority, and therefore invalid).

In response to Davenport, Congress amended the applicable 
statute to specifically include a requirement of a causal 
nexus between a veteran's service-connected disability and 
his employment handicap.  See Veterans Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  That amendment was made applicable only with respect 
to claims of eligibility or entitlement to services and 
assistance under Chapter 31 received on or after the date of 
the enactment of the Act, or October 9, 1996.  Since the 
veteran's claim was filed in June 1998, his claim is subject 
to the amendment and not the Davenport decision.  

In addition to the veteran's service connection left knee 
strain with chondromalacia and pseudofolliculitis barbae, he 
also has nonservice-connected disabilities which include 
alcohol and substance abuse, diabetes mellitus, and a low 
back disorder. 

In connection with his claim for Chapter 31 benefits, the 
veteran was evaluated by a VA counseling psychologist in July 
1998.  The VA counselor found no serious employment handicap.  
A report from that evaluation listed the veteran's education 
and work history.  It was noted that the veteran was a high 
school graduate.  During his period of military service, he 
worked as a patient administrative specialist.  He also had 
some training in emergency medical technology and as an 
artillery training evaluator.  He studied patient 
administration while attending the Academy of Health Science 
in San Antonio, Texas.  He also had some Microsoft training 
through the Veterans Job Service in Milwaukee, and completed 
a certification course in emergency medical technology at the 
University of Alaska. 

The psychologist determined that the veteran did have an 
impairment of employability based on his left knee 
disability.  In particular, the psychologist opined that the 
veteran was somewhat restricted in activities involving 
lifting, carrying, climbing, and balancing, but did not 
appear to be seriously disabled.  The veteran stated that he 
was currently self-employed doing child care, advocacy 
services, business writing, cover letters, and resumes, but 
that he did not make enough money to "make ends meet."  The 
psychologist concluded that the veteran had an impairment of 
employability, but was not severely impaired in terms of his 
ability to obtain and maintain suitable employment.  
Accordingly, as the veteran did not have a serious employment 
handicap, the psychologist concluded that he did not qualify 
for vocational rehabilitation under Chapter 31. 

The psychologist's determination is consistent with the 
clinical evidence.  Considering the record in its entirety, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a program of vocational 
rehabilitation under Chapter 31.  First, the veteran's 
service-connected pseudofolliculitis barbae does not cause 
any impairment of employability.  Although pseudofolliculitis 
barbae was not discussed by the VA counseling psychologist, 
the veteran claims this condition has prevented him from 
securing jobs which require employees to be clean shaven.  
However, he has not identified any prospective employer where 
this was a factor.  Moreover, VA examination reports do not 
show that this condition has impaired the veteran's ability 
to work.  VA examinations performed in February 1997, March 
1997 and February 1999 consistently showed the veteran's 
pseudofolliculitis barbae to be well controlled by avoiding 
shaving and maintaining a beard.  Of particular relevance, 
the February 1999 examination report includes a medical 
opinion that this condition did not represent any type of 
functional disability and should not limit the veteran's 
ability to work in any way.  

Next, the Board also finds that the veteran's service-
connected left knee disability does not constitute a serious 
employment handicap.  At his February 1997 VA orthopedic 
examination, the veteran reported left knee pain which varied 
in intensity depending on the weather.  He said pain 
increased with prolonged walking (greater than 8 blocks), and 
would last for approximately one hour after stopping to rest.  
He also described some swelling, but had not noticed any 
collapsing or locking of the knee joint.  He denied missing 
any work due to discomfort.  On physical examination, there 
was flinching and marked facial discomfort during palpation 
over the patella.  There was no tenderness along the joint 
line, and muscle strength was good.  The left leg had motion 
from zero degrees of extension to 90 degrees of flexion.  
There was no evidence of any instability, and his gait was 
normal.  X-rays revealed bipartite patella in an otherwise 
normal examination of the left knee without interval change.  
The diagnosis was chondromalacia of the left kneecap.  When 
seen for knee pain on the following month, physical 
examination revealed full range of motion, no varus or valgus 
instability, and X-ray evidence of an old fracture versus 
bipartite patella.  The assessment was early patellofemoral 
degenerative joint disease. 

At a VA orthopedic examination in February 1999, the veteran 
disclosed that he had not been employed since January 1998 
due to diabetes and a left knee disability.  He explained 
that he lost his job as a financial employment planner 
because of "frequent sick calls."  The veteran described a 
constant sharp pain in his left knee.  He explained that his 
knee affected his back and prevented him from being able to 
walk more than four blocks.  He also reported locking, 
stiffness and instability, stating that his knee joint would 
give out about every three days.  He described a popping 
noise, decreased strength and endurance, as well as swelling 
and a "hot feeling" with standing more than 45 minutes.  He 
said he wore a knee brace approximately every other day or 
whenever he would experience increased pain.  

The examiner noted that the veteran did not describe 
recurrent subluxation or constitutional symptoms.  She also 
explained that he was able to manage activities of daily 
living independently and was able to get in and out of a tub 
to soak his knee.  He was able to walk four blocks on a flat 
surface, but would experience pain on uneven surfaces, was 
unable to run and avoided stairs.  Physical examination of 
the left knee showed flexion from zero degrees to 110 degrees 
with pain.  Minimal crepitus was noted with passive range of 
motion.  No pain was present with varus and valgus stress.  
The veteran had difficulty squatting and was unable to go 
down more than half way.  He also refused to hop on one leg 
because of pain.  No pain was reported with firm pressure to 
the patella.  X-rays revealed early patellar spurring along 
the lateral joint space narrowing.  A tripartite type patella 
was also noted.  Based on these findings, the diagnosis was 
degenerative joint disease of the left knee with chronic 
pain.  The examiner commented that the veteran had a strong 
steady gait without the use of assistive devices, but would 
be limited with respect to prolonged walking and any 
activities requiring repeated stooping, squatting or climbing 
stairs.  The examiner indicated that the veteran would be 
able to do sedentary employment. 

These reports essentially show that his left knee disability 
has been characterized by pain, especially with changes in 
weather, prolonged standing and walking, and using stairs.  
As determined by a VA examiner, these symptoms may prevent 
the veteran from performing jobs which involve lifting, 
carrying, climbing, and balancing, but the evidence does not 
show that the veteran would be unable to perform more 
sedentary jobs.  The range of motion of the left leg is not 
compensably disabling under rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  

In conclusion, the preponderance of the evidence is against a 
finding that the veteran has a serious employment handicap.  
38 U.S.C.A. § 3101(7).  In the absence of a serious 
employment handicap, benefits under Chapter 31 are not met 
and the appeal must be denied. 


ORDER

A program of vocational rehabilitation under Chapter 31, 
Title 38, United States Code, is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

